GATES, P. J.
(dissenting). The statute says that a docketed judgment shall be a lien upon “all the real property” of the judgment debtor except the homestead. I think the statute should be construed to miean as it reads, and' should not be construed to mean that the judgment is a lien only upon, the legal title of the judgment debtor. No harm can come to an innocent purchaser or incumbrancer by the construction for which I contend, because he would be protected. In such case, while the judgment would be a lien, it would not be an apparent lien upon property the title to which did not stand of record in the judgment debtor, as against such innocent purchaser or incumbrancer. As sustaining my position, see 15 R. C. L. 806, andl Black on Judgments, §§ 418-445-
Note. — Reported in 191 N. W. 453. See, Headnote (1), American Key-Nuntbered Digest, Judgment, Key-No. 780(2), 23 Cyo. 1369-T370,. Quieting Title, Key-No. 21, 32 Cyc. 1342; (2) Quieting Title, Key-No. 21, 32 Cyc. 1343.